IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                           No. 95-20607
                         Summary Calendar
                        __________________

TIMOTHY HUGH QUEEN,

                                     Plaintiff-Appellant,

versus


JOHNNY KLEVENHAGEN, Sheriff,

                                     Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. CA-H-94-2438

                       - - - - - - - - - -
                        February 15, 1996
Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Timothy Hugh Queen appeals the entry of summary judgment for

the respondent in this civil rights action alleging denial of

access to the courts.   Queen contends (1) that he should not have

been required to show an actual injury resulted from a jail

policy restricting his access to the law library; (2) that his

request for injunctive relief and for issuance of a writ of

mandamus was not moot due to his transfer to another facility

because it was "capable of repetition yet evading review;" and

(3) that the district court should not have dismissed his state

constitutional claim because state law permits an inmate to

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-20607
                               -2-

pursue an action for equitable relief.   We have carefully

reviewed the arguments and the record and AFFIRM the judgment for

essentially the reasons adopted by the district court.

     AFFIRMED.